EXAMINER’S COMMENT
Applicant’s arguments dated 7/27/2021 have been considered and are persuasive. Claims 7-14, 16-24 and 26 are allowed. 

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 7/27/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 7 and 20, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a inflation device comprising an indicator configured to communicate whether the inflation device is connected to another device, as recited in claim 7; or the feature of an inflation device comprising a sensor assembly that comprises an indicator light configured to communicate whether the inflation device is connected to another device, as recited in claim 20, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Patent No. 5,201,753 to Lampropoulos et al. which discloses an inflation device (Figs. 7 and 7A-7C) configured for use with a medical device (balloon catheter), the inflation device comprising: a body component (syringe barrel 22); a pressurization component (plunger 24) configured to increase or decrease pressure within the body component (syringe barrel 22) by displacing the pressurization component (plunger 24) with respect to the body component (syringe barrel 22); a first actuator (handle 29) operably connected to the pressurization component (plunger 24); a pressure sensor (piezoresistive semiconductor integrated circuit 42) in communication with the body component (syringe barrel 22) and configured to measure pressure within the body component, but Lampropoulos et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/AMBER R STILES/Primary Examiner, Art Unit 3783